In an action to recover damages for dental malpractice, the plaintiff appeals from a judgment of *431the Supreme Court, Kings County (Mason, J.), entered November 21, 2000, which, upon a jury verdict, is in favor of the defendant and against him.
Ordered that the judgment is affirmed, with costs.
“This Court has the power to ‘set aside a jury verdict and grant a new trial when the jury’s determination is palpably incorrect and a substantial injustice would be done if the verdict were sustained’ ” (Kaminski v Modern Italian Bakery of W. Babylon, 270 AD2d 232, citing Pinto v Pyramid Tire, 193 AD2d 723, 724; see, Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787, 789). The verdict was not against the weight of the evidence, as the jury properly assessed the witnesses, the accuracy of their testimony, and the discrepancies therein (see, Teneriello v Travelers Cos., 264 AD2d 772). Feuerstein, J.P., Smith, McGinity and Townes, JJ., concur.